DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (Figure 8, is described as a flow chart showing the process according to the gallon IMMUNOSCORE method, which needs to be marked as prior art (described in as prior art on page 2, line 19)).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 8, line 21, “Dashed line in the images illustrates” should read “The dashed lines in the images illustrate”
Page 9, line 4-5 indicates there are red lines on Figure 5A, which are in black and white so the red lines do not appear
Page 9, line 9-10, similar issue
Page 32, line 5, “from histochemically-stained tissue section” should read “from a histochemically-stained tissue section”
Page 75, line 3, “the treatment course does not includes chemotherapy” should read “the treatment course does not include chemotherapy”
Page 84, line 14, “which the user may then chose to” should read “which the user may then choose to”
Page 84, line 29, “After object identification task is implemented” should read “After the object identification task is implemented”
Similar issue on page 85, line 10
Page 85,  line 8, “mixture of different object” should read “mixture of different objects”
Page 94, line 17, “e.g., through … system 120” should be in parenthesis
Page 95, line 2, “dispensing reagent to onto a slide” should read “dispending reading onto a slide”
Page 98, has a drastic page break which is unnecessary

(see page 70, line 8). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term VENTANA SYMPHONY (see page 45, lines 11-16, as well as other trademarks noted on page 80, lines 5-7, page 94, lines 1-8, the disclosure should be examined for additional trademarks beyond the cited examples) , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 13-31 and 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/124737 to Ventana Medical Systems (hereinafter Ventana), and further in view of Hermitte, F. (2016). Biomarkers immune monitoring technology primer: Immunoscore® Colon. Journal for ImmunoTherapy of Cancer, 4(1). https://doi.org/10.1186/s40425-016-0161-x (hereinafter Hermitte).
Regarding independent claim 1, Ventana discloses a method (Abstract, “This disclosure describes methods… for scoring the immune response to cancer”) comprising:
(a) annotating a region of interest (ROI) on a digital image of a test sample of a colorectal tumor (paragraph 0005, “Methods, kits, and systems for scoring cancer through examination of tissue infiltrating lymphocytes (Tlls) are disclosed in which a panel of CD3, CDS, CD20, and FoxP3 was found to be useful as a prognostic marker across a 10 number of cancers, including high risk melanoma, colorectal cancer, and breast cancer;” Paragraph 0102, “For each case, manual cell counts and regional annotation were taken.”), wherein the ROI comprises a tumor core (TC) region or an invasive margin (IM) or a peritumoral (PT) region (paragraph 0104, “observed a range of immune responses, both in terms of different cell types and in terms of number of cells. In addition, immune cells were located in different regions of the tissue, such as: stroma only, at the invasive margin of the tumor, and in the tumor center.”)
(b) detecting CD3+ cells in at least a portion of the ROI (paragraph 0015, “CD3 detected in blue C exemplarily indicated by an arrow indicated with "B" in FIG. KB”);
(c) obtaining a CD3+ cell density within the ROI (abstract, “tissue infiltrating lymphocytes include detecting CD3;” paragraph 0007, “the immunological data [the type, density, and location of immune cells within the tumor samples]”);
Ventana fails to explicitly disclose as further recited, however Hermitte discloses 
f) applying a non-linear continuous scoring function to a feature vector comprising the CD3+ cell density to obtain an immune context score (ICS) for the tumor (Page 1, right column, the feature vectors are ROIs e.g., CT or IM; “The Immunoscore'" is reported as IS-0, 1 - 2 - 3 - 4 based on the following average percentile classes respectively: [0 %; 10 %] - [>10 %; 25 %] - [>25 %; 70 %] - [>70 %;95%] -[>95 %; 100%].”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Hermitte in order to develop a standardized immune-based assay for the classification of cancer (page 1, left column).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Ventana in the combination further discloses wherein the ROI is identified in a digital image of a first serial section of the test sample (paragraph 0056, “for each region of interest in the whole slide image, or portion thereof”), wherein the first serial section is stained with hematoxylin and eosin (paragraph 0038, “For example, hematoxylin and eosin staining [H&E staining] is well known in the art”) and wherein the ROI is automatically registered to a digital image of at least a second serial section of the test sample (paragraph 0056, “for each region of interest in the whole slide image, or portion thereof”), wherein the second serial section is stained with CD3 (abstract, “a panel of CD3, CDS, CD20, and FoxP3 was found to be useful as a prognostic marker”).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Ventana in the combination further discloses (d) detecting CD8+ cells in at least a portion of the ROI (Page 19, line 17, “In particular, for each detected true positive T-cell in a surrogate image, the CD3 and CD8 pixels around the neighborhood of the T-cell, from CD3 and CD8 unmixed channels may be obtained, and the ratio of the two stains is computed to classify between (1) CDs positive and CDS positive cells”).
Hermitte in the combination further discloses (c) obtaining a CD8+ cell density within the ROI (Page 1, right column, “After image processing validation by an independent reviewer, densities of CD3 and CD8 positive lymphocytes in the 2 regions of interest (ROis) CT or IM regions are reported.”); and
wherein the feature vector of (f) further comprises the CD8+ cell density (Page 1, right column, “After image processing validation by an independent reviewer, densities of CD3 and CD8 positive lymphocytes in the 2 regions of interest (ROis) CT or IM regions are reported.”).
Regarding dependent claim 4, the rejection of claim 3 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. Further, Ventana in the combination further discloses wherein the second serial section is stained with CD3 and with CD8 (figure 9, elements “each region of interest” is stained with CD3, CD8 among other stains; also being that a “whole slide image” is used, whole slide scanners are well known in the art to capture images of tissue sections tile by tile in a line scanning fashion allowing for serial imaging)
Regarding dependent claim 5, the rejection of claim 3 is incorporated herein. Additionally, the references and analysis of claim 2 apply directly. Further, Ventana in the combination further discloses a third serial section of the test sample (Paragraph 0050, “To generate multi-spectral images, a multi-spectral imaging system [such as a fluorescent microscope or scanner [e .g., a whole slide scanner] is used to obtain the multi-spectral fluorescent images;” whole slide scanners are well known in the art to capture images of tissue sections tile by tile in a line scanning fashion), wherein the second serial section is stained with CD3 and the third serial section is stained with CD8 (Page 5, line 16, “counting a number of types of cells in a single tissue specimen that has been stained with a multiplex assay, comprising: imaging the single tissue specimen that has been stained with the multiplex assay that includes lymphocyte markers CD3, CDS, CD20, FoxP3, and tumor detection markers”).
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Hermitte in the combination teaches  wherein the cell densities of the feature vector are derived from an area cell density obtained by dividing the quantity of the labeled cells in the ROI by the area of the ROI. Specifically, Hermitte in the combination discloses “After image processing validation by an independent reviewer, densities of CD3 and CD8 positive lymphocytes in the 2 regions of interest (ROis) CT or IM regions are reported (Page 1, right column; i.e., the densities of CD3 and CD8 are derived by division over the entire ROI).” 
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Additionally, Ventana in the combination further discloses wherein the cell densities of the feature vector are derived from a mean or median area cell density of a plurality of control regions of the ROI (Paragraph 0100, “The data for each patient were summarized as a median expression across sampled nodes”). 
Regarding independent claim 11, Ventana in the combination further discloses A computer-implemented method comprising causing a computer processor to execute a set of computer-executable functions stored on a memory (Paragraph 0047, “one exemplary embodiment, the subject disclosure is a non-transitory computer-readable medium for storing computer-executable instructions that are executed by a processor to perform operations.”), the set of computer-executable functions comprising:
(A) obtaining a digital image of at least one tissue section of a tissue sample (Abstract, “scoring the digital images;” paragraph 0014, “computes an immune score from a set images of multiplex IHC slides and/or fluorescent stained slides.”);
(B) annotating one or more regions of interest (ROI) in the digital image (Paragraph 0056, “For each region of interest in the whole slide image, or portion thereof, the following steps of unmixing, removing tumor-related noise, generating a surrogated image, ring or blob detecting [e.g. , to find lymphocytes with membrane markers], feature extracting, classifying and counting of types of cells or lymphocytes are applied;” Paragraph 0102, “For each case, manual cell counts and regional annotation were taken.”); and
(C) applying a scoring function to the ROI (Abstract, “scoring the digital images;” paragraph 0014, “computes an immune score from a set images of multiplex IHC slides and/or fluorescent stained slides.”), wherein the scoring function comprises:
(C1) calculating a feature vector for the ROI (Paragraph 0014, “identifying features of the lymphocytes), the feature vector comprising:
(Cla) one or more feature metrics comprising a quantitative measure of cells expressing a human immune cell marker (Paragraph 0054, “Next, one or more feature extraction algorithms, in accordance with the present invention, which may be incorporated in a feature extraction module, is applied to an image patch around the seed to obtain a feature set for each type of cells [e .g., CD3 cells, CDS cells and CD20 cells].”) or cells having morphological characteristics of lymphocytes (Paragraph 0014, “identifying features of the lymphocytes and combinations of lymphocytes in each image channel or image of combined channels”); and
(Clb) at least one feature metric of the ROI (Paragraph 0054, “Next, one or more feature extraction algorithms, in accordance with the present invention, which may be incorporated in a feature extraction module, is applied to an image patch around the seed to obtain a feature set for each type of cells [e .g., CD3 cells, CDS cells and CD20 cells].”); 
Hermitte in the combination further discloses (C2) applying a continuous scoring function to the feature vector to obtain an immune context score for the tissue section (Page 1, right column, “The Immunoscore'" is reported as IS-0, 1 - 2 - 3 - 4 based on the following average percentile classes respectively: [0 %; 10 %] - [>10 %; 25 %] - [>25 %; 70 %] - [>70 %;95%] -[>95 %; 100%].”).
Regarding dependent claim 13, the rejection of claim 11 is incorporated herein. Additionally, Ventana in the combination further discloses wherein the one or more immune cell markers include at least human CD3 (Abstract, “detecting CD3, CD8, CD20, and FoxP3 within the sample”).
Regarding dependent claim 14, the rejection of claim 13 is incorporated herein. Additionally, Ventana in the combination further discloses wherein the one or more human immune cell markers further include one or more additional T-lymphocyte-specific marker selected from the group consisting of human CD8, human CD4, human FoxP3, human CD48RA, and human CD48RO (Abstract, “detecting CD3, CD8, CD20, and FoxP3 within the sample”).
Regarding dependent claim 15, the rejection of claim 13 is incorporated herein. Additionally, Ventana in the combination further discloses wherein the one or more human immune cell markers include human CD3 and human CD8 (Abstract, “detecting CD3, CD8, CD20, and FoxP3 within the sample”).
Regarding dependent claim 16, the rejection of claim 15 is incorporated herein. Additionally, Ventana in the combination further discloses wherein the tissue section of the tissue sample is histochemically labeled for human CD3 and human CD8 (Abstract, “detecting CD3, CD8, CD20, and FoxP3 within the sample”).
Regarding dependent claim 17, the rejection of claim 16 is incorporated herein. Additionally, Ventana in the combination further discloses, wherein:
(A) further comprises obtaining a digital image of a serial section of the tissue section, wherein the serial section is stained with hematoxylin and eosin (H&E) (Page 11, line 6, “For example, hematoxylin and eosin staining [H&E staining] is well known in the art;” Paragraph 0050, “To generate multi-spectral images, a multi-spectral imaging system [such as a fluorescent microscope or scanner [e .g., a whole slide scanner] is used to obtain the multi-spectral fluorescent images;” whole slide scanners are well known in the art to capture images of tissue sections tile by tile in a line scanning fashion); and
The ROI of (B) is first annotated on the digital image of the serial section and then registered to the digital image of the tissue section (Paragraph 0102, “For each case, manual cell counts and regional annotation were taken.”).  
Regarding dependent claim 18, the rejection of claim 15 is incorporated herein. Additionally, Ventana in the combination further discloses wherein a one or more tissue sections comprises a first serial section histochemically stained for human CD3, and a second serial section histochemically stained for human CD8 (Page 5, line 16, “counting a number of types of cells in a single tissue specimen that has been stained with a multiplex assay, comprising: imaging the single tissue specimen that has been stained with the multiplex assay that includes lymphocyte markers CD3, CDS, CD20, FoxP3, and tumor detection markers;” Paragraph 0050, “To generate multi-spectral images, a multi-spectral imaging system [such as a fluorescent microscope or scanner [e .g., a whole slide scanner] is used to obtain the multi-spectral fluorescent images.”).
Regarding dependent claim 19, the rejection of claim 18 is incorporated herein. Additionally, Ventana in the combination further discloses wherein the one or more tissue sections further comprises a third serial section stained with hematoxylin and eosin (H&E) (paragraph 0038, “For example, hematoxylin and eosin staining [H&E staining] is well known in the art”), and wherein the ROI of (B) is annotated on a digital image of the third serial section (Paragraph 0102, “For each case, manual cell counts and regional annotation were taken.”) and the ROI is registered to the digital image of the first serial section (Paragraph 0050, “To generate multi-spectral images, a multi-spectral imaging system [such as a fluorescent microscope or scanner [e .g., a whole slide scanner] is used to obtain the multi-spectral fluorescent images;” whole slide scanners are well known in the art to capture images of tissue sections tile by tile in a line scanning fashion and then registering those images back together).
Regarding dependent claim 20, the rejection of claim 19 is incorporated herein. Additionally, Ventana in the combination further discloses wherein the ROI is further registered to the digital image of the second serial section (Paragraph 0050, “To generate multi-spectral images, a multi-spectral imaging system [such as a fluorescent microscope or scanner [e .g., a whole slide scanner] is used to obtain the multi-spectral fluorescent images;” whole slide scanners are well known in the art to capture images of tissue sections tile by tile in a line scanning fashion allowing for serial scanning).
Regarding dependent claim 21, the rejection of claim 19 is incorporated herein. Additionally, Ventana in the combination further discloses wherein a subsequent ROI is annotated on the digital image of the first serial section within the ROI (Paragraph 0102, “For each case, manual cell counts and regional annotation were taken.”), and the subsequent ROI is registered to the digital image of the second serial section (Paragraph 0050, “To generate multi-spectral images, a multi-spectral imaging system [such as a fluorescent microscope or scanner [e .g., a whole slide scanner] is used to obtain the multi-spectral fluorescent images;” whole slide scanners are well known in the art to capture images of tissue sections tile by tile in a line scanning fashion).
Regarding dependent claim 22, the rejection of claim 21 is incorporated herein. Additionally, Ventana in the combination further discloses wherein the subsequent ROI comprises one or more CD3-rich regions (implied by the goal of location CD3 and CD8 regions, that CD3-rich regions are found; abstract, “Methods of scoring the immune response in cancer using tissue infiltrating lymphocytes include detecting CD3”)
Regarding dependent claim 23, the rejection of claim 11 is incorporated herein. Additionally, Hermitte in the combination further discloses wherein the ROI includes at least a portion of a TC region or an IM region (Page 1, left column, “automatically processed for tissue detection (core of the tumor (CT), healthy non-epithelial tissue, and epithelium) and CD3 and CD8 positive lymphocytes quantification. The histotechnician reviews the region annotations and modifies them if required; the invasive margin (IM) is subsequently displayed automatically.).
Regarding dependent claim 24, the rejection of claim 23 is incorporated herein. Additionally, Hermitte in the combination further discloses wherein multiple ROIs are annotated, wherein at least one ROI includes a portion of a TC region and a separate ROI includes a portion of an IM region (Page 1, right column, “After image processing validation by an independent reviewer, densities of CD3 and CD8 positive lymphocytes in the 2 regions of interest (ROis) CT or IM regions are reported” … “for each marker (CD3 & CD8) and each zone (CT & IM),”).
Regarding dependent claim 25, the rejection of claim 23 is incorporated herein. Additionally, Hermitte in the combination further discloses wherein the ROI encompasses a portion of both the TC and IM regions (Page 2, right column, “the combined analysis of immune cells density in both tumor regions (CT and IM) was shown to improve the accuracy of survival prediction as compared to single-region analysis”).
Regarding dependent claim 26, the rejection of claim 25 is incorporated herein. Additionally, Hermitte in the combination further discloses wherein a single ROI is annotated, the single ROI encompassing a portion of both the TC and IM regions (Page 2, left column, “Starting material is a FFPE tissue block from a surgical section of colon cancer. The block must contain the core of the tumor (CT) and the invasive margin (IM) (tumor and healthy tissue present in the sample);”Page 2, right column, “the combined analysis of immune celis density in both tumor regions (CT and IM) was shown to improve the accuracy of survival prediction as compared to single-region analysis”).
Regarding dependent claim 27, the rejection of claim 1 is incorporated herein. Additionally, Hermitte in the combination further discloses wherein the at least one feature metric is derived from a quantity of cells expressing the human immune cell marker or a total area of the ROI expressing the human immune cell marker (Page 1, right column, “After image processing validation by an independent reviewer, densities of CD3 and CD8 positive lymphocytes in the 2 regions of interest (ROis) CT or IM regions are reported.”).
Regarding dependent claim 28, the rejection of claim 27 is incorporated herein. Additionally, Hermitte in the combination further discloses wherein the at least one feature metric is a cell density (Page 1, right column, “After image processing validation by an independent reviewer, densities of CD3 and CD8 positive lymphocytes in the 2 regions of interest (ROis) CT or IM regions are reported.”).
Regarding dependent claim 29, the rejection of claim 28 is incorporated herein. Additionally, Ventana in the combination further discloses wherein the cell density is selected from the group consisting of:
* a linear density of cells expressing the human immune cell marker, 
* a ratio between the number of cells expressing the human immune cell marker and the total number of cells in the ROI (Page 2, line 25, “the immunological data [the type, density, and location of immune cells within the tumor samples];” Page 8, line 18, “We propose an immune scoring based on the type, density and location of lymphocyte infiltrates as a novel prognostic factor;” it should be noted this is a Markush group and the prior art citation is only for this limitation),
* a ratio between the number of cells expressing the human immune cell marker and the total number of tumor cells in the ROI,
" a ratio between the number of cells expressing the human immune cell marker and the total number of immune cells in the ROI, 
* an area percentage of the total ROI having a density of cells expressing the human immune cell marker above a predetermined threshold, and
* a linear percentage of an edge of the ROI in proximity to a mass of cells expressing the human immune cell marker at a density above a predetermined threshold.
Hermitte in the combination further discloses  an area density of cells expressing the human immune cell marker within the ROI (Page 1, right column, “After image processing validation by an independent reviewer, densities of CD3 and CD8 positive lymphocytes in the 2 regions of interest (ROis) CT or IM regions are reported.”).
Regarding dependent claim 30, the rejection of claim 1 is incorporated herein. Additionally, Ventana in the combination further discloses wherein the feature metric is a total metric (Paragraph 0035, “The total numbers and localization of these antibody-producing effector cells may be of importance;” paragraph 0014, “counting a number of types of cells in a single tissue specimen that has been stained”).
Regarding dependent claim 31, the rejection of claim 1 is incorporated herein. Additionally, Hermitte in the combination further discloses wherein the feature metric is a mean or median feature metric of a plurality of control regions of the ROI (Page 1, left column, “One separate control slide”… “is processed identically in each lHC run, and allows monitoring of the staining and scanning steps;” page 3, right column, “the combined analysis of immune cells density in both tumor regions (CT and IM) wasshown to improve the accuracy of survival prediction as compared to single-region analysis”). This is also evidenced by applicants’ own disclosure which states, “For example, the Galon IMMUNOSCORE from HalioDx is implemented on an automated digital pathology platform from Defmiens. TC and IM regions are separately annotated in an H&E image, which is registered to images of serial sections immunohistochemically stained for CD3 and CD8. The software overlays a 0.8 mm tile in each region, calculates a cell density for each tile within the region, and then reports the density for the entire region as a mean of the three most infiltrated tiles of the region (page 3, line 1-9)”
Regarding dependent claim 42, the rejection of claim 1 is incorporated herein. Additionally, Ventana in the combination further discloses a system for scoring an immune context of a tissue sample (Paragraph 0047, “the subject disclosure a system for digital pathology”), the system comprising:
a processor (Paragraph 0047, “the subject disclosure a system for digital pathology including a processor”); and
a memory coupled to the processor, the memory to store computer- executable instructions that, when executed by the processor, cause the processor to perform operations (Paragraph 0047, “the subject disclosure a system for digital pathology including a processor and a memory coupled to the processor, the memory to store computer-executable instructions that, when executed by the processor, cause the processor to perform operations, including training an algorithm, computing a score, and unmixing.”) comprising the method of claim 1 (see claim 1).
Regarding dependent claim 43, the rejection of claim 1 is incorporated herein. Additionally, Ventana in the combination further discloses a non-transitory computer readable storage medium for storing computer- executable instructions that are executed by a processor to perform operations (Paragraph 0047, “one exemplary embodiment, the subject disclosure is a non-transitory computer-readable medium for storing computer-executable instructions that are executed by a processor to perform operations including training an algorithm, computing a score, and unmixing.”), the operations comprising the method of claim 1 (see claim 1).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ventana further in view of Hermitte as applied to claim 1 above, and further in view of Wen, T., Wang, Z., Li, Y., Li, Z., Che, X., Fan, Y., Wang, S., Qu, J., Yang, X., Hou, K., Zhou, W., Xu, L., Li, C., Wang, J., Liu, J., Chen, L., Zhang, J., Qu, X., &amp; Liu, Y. (2017). A Four-Factor Immunoscore System That Predicts Clinical Outcome for Stage II/III Gastric Cancer. Cancer Immunology Research, 5(7), 524–534. https://doi.org/10.1158/2326-6066.cir-16-0381  (hereinafter Wen).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Ventana and Hermitte in the combination as a whole fail to explicitly disclose wherein the continuous scoring function is a non- linear function derived from a Cox proportional hazard model.
 Wen discloses wherein the continuous scoring function is a non- linear function derived from a Cox proportional hazard model (Page 526, left column, “To evaluate the effect of the expression of PD-1, PD-LI, and CDS on the OS, univariate and multivariate analyses using a Cox proportional hazard regression classification were carried out”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Wen in order to aid in the prognosis of gastric cancer patients, through a comprehensive immunoscore system (page 524, right column).

Allowable Subject Matter
Claims 8-10, 32-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior arts of record teach methods of scoring colorectal tumors derived from the Cox proportional hazard model. However, none of them alone or in any combination teaches using the function derived from the Cox proportional hazard function in a way to include the varying cell densities as recited in these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 WO 2013/186374 discloses a method for assessment of a number or density of immune cells in tumoral tissues.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668


/VU LE/Supervisory Patent Examiner, Art Unit 2668